Citation Nr: 0630867	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  05-02 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to February 26, 2004 
for a 70 percent disability evaluation for bilateral thermal 
photic foveal damage.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from December 1988 
to April 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In an August 2000 statement, the veteran raised a claim for 
entitlement to service connection for a total disability 
rating based on individual unemployability.  This issue has 
not been developed for appellate review and is therefore 
referred to the RO for action deemed appropriate. 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On July 24, 2000, the veteran's claim for entitlement to an 
evaluation in excess of 30 percent for a bilateral eye 
disorder was received by the RO.  In an October 2000 rating 
decision, the RO denied entitlement to an increased 
evaluation, and the veteran was notified of this decision in 
November 2000.  In March 2001, the RO received the veteran's 
notice of disagreement to this action, alleging that he was 
entitled to a higher disability evaluation.  The filing of a 
notice of disagreement initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  However, 
a statement of the case has not been issued.  While it is 
true that the veteran has not submitted a timely substantive 
appeal, the Board is obligated to remand this issue to the RO 
for the issuance of a statement of the case and notification 
of appellate rights.  Manlincon v. West, 12 Vet. App. 238 
(1999).   

The issue currently certified on appeal, entitlement to an 
effective date prior to February 26, 2004 for a 70 percent 
disability evaluation for bilateral thermal photic foveal 
damage, is "inextricably intertwined" with the claim of 
entitlement to a rating in excess of 30 percent for bilateral 
thermal photic foveal damage received by the RO in July 2000.

Accordingly, this case is remanded for the following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed with regard to the veteran's 
claim received in July 2000 for 
entitlement to a rating in excess of 30 
percent for bilateral thermal photic 
foveal damage.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005) must be fully complied with 
and satisfied.

2.  Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the issue of entitlement to an 
increased evaluation for a service-
connected bilateral eye disorder is 
necessary.  38 C.F.R. § 19.26 (2006). 

3.  The veteran and his representative 
are reminded that to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal to the October 2000 
rating decision denying this claim must 
be filed.  38 C.F.R. § 20.202 (2006).  If 
the veteran perfects an appeal as to this 
issue, this issue must be returned to the 
Board for appellate review.

4.  Thereafter, the RO must adjudicate 
the issue of entitlement to an effective 
date prior to February 26, 2004 for a 70 
percent disability evaluation for 
bilateral thermal photic foveal damage.  
Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

